EXHIBIT 10.20
 
 
EMPLOYMENT AGREEMENT BETWEEN NVIDIA AND MARVIN BURKETT
 
August 12, 2002
 
Marvin Burkett
2701 San Tomas Expressway
Santa Clara, CA 95050
 
Dear Marv,
 
NVIDIA Corporation is pleased to confirm our offer of employment for the
position of Chief Financial Officer, reporting to Jen-Hsun Huang, based out of
the Santa Clara office. The salary for this position will be at a starting rate
of $25,000.00 per month, $300,000.00 annually, less payroll deductions and all
required withholdings.
 
Provided that you remain employed by the Company for a six month period of time
beginning on your start date, and provided that you satisfactorily perform your
employment duties on a full-time basis during that entire six month time period,
you shall receive a one-time lump sum bonus of $150,000, less standard
deductions and withholdings, paid within fifteen days of the six month
anniversary of your start date (the “First Bonus”). Provided that you remain
employed by the Company from the six month anniversary date of your start date
through the one year anniversary of your start date, and provided that you
satisfactorily perform your employment duties on a full-time basis during that
entire six-month time period, you shall receive a second one-time lump sum bonus
of $150,000, less standard deductions and withholdings, paid on the one year
anniversary of your start date (the “Second Bonus”). The First Bonus shall be
considered earned as of your sixth month anniversary date and no pro-rata
portion shall be earned or paid if your employment ends for any reason prior to
that time. The Second Bonus shall be considered earned as of your one year
anniversary date and no pro-rata portion shall be earned or paid if your
employment ends for any reason prior to that time. You also may be eligible to
receive future bonuses as determined by the Company.
 
The stock options will be 400,000 shares, subject to approval by the Board of
Directors. The option price cannot be guaranteed until after the options are
approved. Options are approved at the end of each month. You will be paid
semi-monthly and you will be eligible for the following company benefits: health
insurance, vacation, sick leave, holidays, Employee Stock Purchase Plan and a
401(k) Plan. NVIDIA can change your duties, compensation, and benefits at its
discretion.
 
In the event your employment with the Company is involuntarily terminated (i)
within the first twelve (12) months of your employment, and (ii) as a direct
result of the successful completion of an Acquisition of the Company, with
respect to your initial stock option, as of the date your employment ends, you
will vest in (and be able to exercise) the number of shares that would have
vested had you remained employed with the Company for one year from the date
your employment began. For purposes of this paragraph, an Acquisition of the
Company means: (1) the sale or other disposition of all or substantially all of
the assets of the Company, other than in connection with a reorganization; (2) a
merger, reverse merger or consolidation of the Company where the stockholders
immediately prior to the merger do not own fifty percent (50%) of the combined
voting power of the surviving corporation after the merger; or (3) the
acquisition by any person, entity or group within the meaning of Section 13(d)
or 14(d) of the Exchange Act (excluding any employee benefit plan, or related
trust, sponsored or maintained by the Company or an Affiliate of the Company) of
the beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of securities of the Company representing at least fifty percent
(50%) of the combined voting power.
 
In connection with your employment with NVIDIA, you will be working with and
have access to certain confidential and proprietary information relating to
NVIDIA’s business, it’s employees, and third parties. Attached is a copy of a
Proprietary Information Agreement, which you must read and sign prior to
beginning your employment. If you have questions regarding the agreement, please
contact John McSorley, Vice President of Human Resources.



--------------------------------------------------------------------------------

 
You may terminate your employment with the Company at any time simply by
notifying the Company. Likewise, the Company may terminate your employment at
any time, with or without cause or advance notice.
 
As required by law, this offer is subject to satisfactory proof of your right to
work in the United States. You should bring the appropriate document(s) with you
(see attached Employment Verification letter that lists acceptable documents)
when you report to work.
 
I’m sending along an extra copy of this letter. If you wish to accept employment
at NVIDIA under the terms described above, please indicate by signing this
letter below and returning it immediately to John McSorley, Vice President of
Human Resources. Please also take time to review and sign the Proprietary
Information Agreement and return to John McSorley on or before your start date.
If you accept our offer, we would like you to start no later than Monday August
19, 2002. This offer is valid until Monday August 12, 2002.
 
This letter, together with the attached Proprietary Information Agreement
contains the entire agreement between you and NVIDIA concerning your employment
relationship. It cannot be modified except in a signed agreement and it
supersedes any other representations or promises made to you by anyone, whether
oral or written.
 
We are excited about having you join us. We look forward to your favorable reply
and to a productive and enjoyable work relationship. Please report to work at
8:30AM on your start date for orientation.
 
Sincerely,
 
/s/    JOHN MCSORLEY        

--------------------------------------------------------------------------------

John McSorley
Vice President of Human Resources
NVIDIA Corporation, Inc.

 
 
/s/    MARV BURKETT

--------------------------------------------------------------------------------

Accepted
  
August 12, 2002
Date
  
August 20, 2002
Starting Date